IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 00-20966
                               Summary Calendar



                          UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                     versus

         VICTOR ONYEMUCHE, also known as Moses Etoh Ndi,

                                                   Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-346-ALL
                       --------------------
                          August 20, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Victor Onyemuche has

requested leave to withdraw as counsel and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).                   Onyemuche

has not filed a response to counsel’s motion to withdraw.                     Our

independent     review    of   the   brief   and   the   record   discloses     no

nonfrivolous issue for appeal.          Accordingly, the motion for leave

to   withdraw    is      GRANTED,    counsel   is    excused      from    further

responsibilities herein, and the APPEAL IS DISMISSED.               5th Cir. R.

42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.